DISSENTING OPINION
Cole, Judge:
Jenkins Brothers v. United States, 25 C. C. P. A. 90, T. D. 49093, as discussed so importantly in the majority opinion, stands for the proposition that a witness’ statements, which are mere conclusions, have no weight in the light of other evidence disproving the alleged facts. The majority opinion applies a different interpretation thereto from which views I respectfully dissent. There is, in this record, other credible evidence in such abundance I cannot overlook it. The following is in that category.
Treasury agents’ reports, exhibits 2, 3, 4, 5, and 6, part of appellee’s (defendant’s) case, outline in much detail the many-ramifications of the Cuban shipper’s business and his relationship with the importer of the merchandise in question. Irregularities in invoicing are disclosed. Neither accounting records nor correspondence files concerning transactions with the importer were maintained by the‘shipper, so, as stated in the report, exhibit 2, supra, “it was impossible to determine or establish whether the unit selling prices and total invoice amounts shown on the consular invoices were correct or otherwise.” Failure of the shipper to enter his transactions with the importer in the “firm’s regular books of account constitutes a criminal violation of the finance and income tax laws of the Republic of Cuba,” exhibit 3. While none of those conditions may have a direct hearing in finding values of the products under consideration, they serve in this controversy to accentuate the rather unusual course of trade between the Cuban exporter and the New York importer of the present merchandise.
Treasury agent’s report, exhibit 2, is particularly informative in revealing the business practice of Enrique Wong Chong, the shipper. The report is dated March 20,1945, and is based on interviews had with the said Enrique Wong Chong on “February 8, 9 and 11, and March 5 and 6, 1945.” Following is a résumé thereof, so far as pertinent.
*628Enrique Wong Chong is not the manufacturer of the merchandise in question. Nor is he in any way associated with the manufacturers thereof, from whom he purchases on a cash basis. There are no fixed prices, all transactions being the result of bargaining, and no invoices, bills, or receipts are given by the manufacturers, except on “extremely rare occasions.” Manufacturers make several different qualities of sauces, salted soy beans, and black beans, although they are not identified by any designation or quality number. No records are kept from which to establish identities of manufacturers of any particular lot of merchandise exported by this shipper.
Business relations between the Cuban shipper and the importer have existed over a period of several years. They began through a message from the importer requesting that “he (Enrique Wong Chong) send the firm of Mon- Fong Wo Company, New York City, any merchandise he thought particularly suitable for the Chinese trade in New York whenever any such merchandise might be available from his firm for export to Mon Fong Wo Company, New York City.” All details concerning qualities, quantities, and prices were entirely within “the judgment and discretion of the firm of Enrique Wong Chong, Havana”; and all sales to the importer “during the course of the past several years, were made on the aforementioned basis.” The importer never places any special orders. All sales emanate from the shipper, acting on his “own volition,” and “in accordance with the original message of instruction received iron the importer several years ago.”
Sales and offers for sale of merchandise, such as or similar to that under consideration, for export to the United States, by the shipper of the products in question, are limited to the importer herein. The restriction is expressed as follows (exhibit 2, supra):
Mr. Ehrique Wong Chong stated that although the firm is not bound by any written or oral contract, agreement or understanding with the importer to confine or in any way restrict any sales and deliveries of any merchandise, which it may make for export to the United States, to the firm of Mon Fong Wo Company, New York, the firm has never sold, and wall not sell, merchandise identical or similar to any of the articles comprising the particular shipments under investigation, identical or similar to any other articles of merchandise it sells and ships for export to Mon Fong Wo Company, New York, or any other merchandise whatsoever, for export to any firms or buyers in the United States other than Mon Fong Wo Company, as a matter of policy established by himself entirely on his own volition; * * *.
Sales for home consumption of merchandise, such as or similar to that in question, are made by the shipper of these products “directly to actual consumers over the counters of its retail store in Havana, on a cash sales basis of which no detañed records are kept.”
Treasury agent’s report, exhibit 5, bearing date of January 17, 1946, states that the Cuban exporter keeps a ledger account, showing “only transactions with Mon Fong Wo Company,” and then observes *629that this practice began after the investigation which is reported in exhibit 2, supra,.
In the light of the Government’s proof, as hereinabove outlined, plaintiff’s (appellant’s) affidavit, collective exhibit 1, as it employs language used in tariff definitions of foreign and export values, is a collection of conclusions, not conformable with statutory requirements. The Cuban exporter’s arrangement with the present importer was an exclusive one and, therefore, does not determine the issue herein. If statements made in the affidavit are to be attributable to transactions with others, appellant should have offered additional proof to meet its burden as plaintiff. That there were other exporters, is shown in plaintiff’s (appellant’s) affidavit, collective exhibit 12, wherein the shipper testified that he knows of other wholesalers in Havana that exported to the United States. The omission of evidence from others in the country of exportation is an added and serious deficiency in appellant’s proof. United States v. International Forwarding Co., Inc., A/C Ozalid Corporation, 27 C. C. P. A. 21, C. A. D. 56.
Plaintiff-appellant, having failed to overcome the presumption of correctness attaching to the appraised values, the judgment rendered by the trial judge should be affirmed. Accordingly, I dissent from the views expressed by the majority.